Title: To Thomas Jefferson from William McFarland, 8 October 1807
From: McFarland, William
To: Jefferson, Thomas


                        
                            Dear 
                        sir;
                            Oct- 8th- 1807 Cincinnati
                        
                        Your Reputation as a Scientific Character is great, but my visit to Monticello not long since; convinced me
                            that I had never heard half the truth. I take the liberty to enclose an Almanac calculated by Dr. Robert Stubbs—I thought
                            it might be pleasing to you being a production of the west But that is not the only reason of my forwarding it—I am
                            anxious that you Should know Something of this truly great man—he is completely acquainted with all the dead languages—a
                            rare Circumstance for any Character; who has so universal an acquaintance with all kinds of Science—as a Mathematician he
                            is the phenomenon of our Country—in point of Morality, temerance &c he is unexceptionable—notwithstanding he is in
                            Sentiment altogether liberal—But the evening of life is begining to approach and he is far from being in a state of
                            opulence—and as the sun has passed the Meridian I have thought it a pity so much virtue Should go down unrewarded. And
                            knowing you the patron of Such men—I have thus Stated—any gentleman from this Country know something of this Character—as
                            he has much celebrity with us a reference to a letter from Genl. Sandford to Mr. Gallatin—will go to Corroborate—Signifying
                            a desire of this gentlemans promotion to the office of Register, laterly occupied by Charles Kilgore Dd.—with due deference—I take the liberty of subscribing myself a friend to your Excellency—
                        
                            Wm McFarland
                            
                        
                    